DETAILED ACTION

Response to Remarks/Arguments

Claim objections has been withdrawn in view of amendments to the claim.
Rejection made under 35 USC § 112 (b) have been withdrawn in view of amendments to the claims and applicant’s assertion to examiner interpretation of “reversible”/reversibly, as indicated in the 35 USC § 112 (b) rejection in the previous office action


Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of Independent claim is that applicant argued that the limitation “at least one internal protruding part which protrudes further to the interior than said internal face of said baseplate” is not taught by Schofield. In the earlier office action examiner used Fig.66A of Schofield (the Figure is reproduced below with examiner mapping marked). As from the Fig. 66A, it appears that the “(Metal Part) internal protruding part” {mapped by examiner} to be protruding from the surface. However applicant disagreed. Given that Schofield does not have further description/indication of it, examiner could not hold the rejection.


    PNG
    media_image1.png
    346
    689
    media_image1.png
    Greyscale
 
 Based on amendments to the independent claim and applicant’s assertion, examiner interpretation of “reversible”/reversibly, as indicated in the 35 USC § 112 (b) rejection in the previous office action is used.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426